Exhibit 10(f)(12)

 

AMENDMENT NO. 2 TO THE

 

ALLTEL CORPORATION

 

1998 MANAGEMENT DEFERRED COMPENSATION PLAN

 

Effective April 25, 2002, the ALLTEL Corporation 1998 Management Deferred
Compensation Plan is hereby amended to read as follows:

 

1.               Section 2.3 of the Plan is amended by the addition of the
following sentence as the end thereof:

 

Notwithstanding the foregoing, a Participant may amend a previously executed
Deferral Election form in the manner permitted under Section 2.4

 

2.               Section 2.4 of the Plan is amended in its entirety to read as
follows:

 

2.4.                         Deferral Period.  Except as otherwise provided in
the second paragraph of this Section 2.4, the date for payment of his Deferred
Compensation Account for a Deferral Year in the case of his Retirement to be
elected by an Eligible Employee shall be the first business day of any calendar
month, other than January, that begins after the calendar month that immediately
follow the calendar month in which occurs the Participant’s Retirement that is
not later than the one hundred twentieth (120th) calendar month ending after the
calendar month in which occurs the Participant’s Retirement, except that the
Eligible Employee may elect that in the event of his death after his Retirement,
the date for payment of the Deferred Compensation Account shall be the earlier
of either: (a) the later of the date on which the Deferred Compensation Account
would have been paid to the Participant but for his death, provided the
Participant’s Beneficiary is not the Participant’s estate, or within sixty (60)
days following receipt by the Corporation of evidence satisfactory to the
Corporation of the Participant’s death and any other information deemed by the
Corporation necessary or desirable in order to effectuate payment of the
Deferred Compensation Account to the Participant’s beneficiary; or (b) the first
business day of any calendar month, other than January, following receipt by the
Corporation of evidence satisfactory to the Corporation of the Participant’s
death and any other information deemed by the Corporation necessary or desirable
in order to effectuate payment of the Deferred Compensation Account to the
Participant’s Beneficiary.  The date for

 

--------------------------------------------------------------------------------


 

payment of a Participant’s Deferred Compensation Account(s) in any case in which
the Participant’s Retirement does not occur shall be determined under Article
IV.

 

A Participant may amend a previously executed “Deferral Election Form” so as to
defer the date for payment of his Deferred Compensation Account for a Deferral
Year in the case of his Retirement to a date later than the date specified in
the first sentence of this Section 2.4 and/or to elect to receive payment of
such Deferred Compensation Account in annual installments over a period not to
exceed fifteen (15) years in whatever percentage of the remaining Deferred
Compensation Account the Participant designates; provided, however: (i)  such
amendment is made not less than twelve (12) calendar months (eleven (11)
calendar months for elections made on or before March 31, 2002) prior to the
date payments would otherwise have commenced under the first sentence of this
Section 2.4 pursuant to the Participant’s previously executed “Deferral Election
Form;” (ii) the amended Deferral Election Form applies with respect to all
Deferred Compensation Accounts for all Deferral Years of the Participants under
the Plan; (iii) payment under the amended Deferral Election Form is deferred to
a date which is at least twelve (12) calendar months later than the date the
lump sum payment or the first annual installment, as the case may be, would
otherwise have been made pursuant to the previously executed Deferral Election
Forms; and (iv) payment of his Deferred Compensation Accounts is made (or
commences to be made) not later than the one hundred twentieth (120th) calendar
month ending after the calendar month in which occurs the Participant’s
Retirement.  Any amendment of a Deferral Election Form hereunder which does not
satisfy the conditions set forth above shall be of no force or effect.

 

3.               Section 3.3 of the Plan is amended by the addition of the
following paragraph at the end thereof:

 

For any year in which payment of a Deferred Compensation Account is made in
installments pursuant to Section 2.4 and in lieu of the hypothetical interest
credit provided above, as of the close of business on the day immediately
preceding the date as of which the installment is made, the Deferred
Compensation Account shall be credited with an amount equal to the product of:
(a) the balance of the Deferred Compensation Account as of the close of business
on that day; (b) the Interest Rate for the Year during which the payment occurs;
and (c) a fraction, the numerator of which is the number of days that have
elapsed subsequent to the immediately preceding December 31st

 

2

--------------------------------------------------------------------------------


 

through (and including) the date that payment occurs, and the denominator of
which is 365.  For purposes of the immediately preceding sentence, payment shall
be deemed to occur as of the date on which payment is transmitted to the payee
in accordance with the terms of the Plan.  As of the close of business on the
immediately succeeding December 31st, the Deferred Compensation Account shall be
credited with an amount equal of the product of: (a) the balance of the Deferred
Compensation Account as of the close of business on that date; (b) the Interest
Rate for the Year during which the payment occurs; and (c) a fraction, the
numerator of which is the number of days that have elapsed subsequent to the
date on which the installment payment was made, and the denominator of which is
365.

 

4.               Section 4.1 of the Plan is amended in its entirety to read as
follows:

 

4.1                           Payment of Deferred Compensation Accounts.  The
balance of each Deferred Compensation Account (as determined in accordance with
Article III) shall be paid by the Corporation by check drawn on the Corporation
to the Participant or the Participant’s Beneficiary at the earliest time (and as
otherwise) provided in this Article IV.  Payment shall be made in the form of a
single lump sum payment except as provided in Sections 2.4 and 4.6.

 

3

--------------------------------------------------------------------------------